DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Continued Examination Under 37 CFR 1.114	3
III. Claim Objections	3
IV. Claim Rejections - 35 USC § 112	3
A. Claims 6, 35, and 40 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.	3
V. Claim Rejections - 35 USC § 102	5
A. Claims 1-6, 9, 12, and 33-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0190213 (“Qin”) as evidenced by admissions in the Instant Application.	5
VI. Claim Rejections - 35 USC § 103	8
A. Claims 1-6, 9, 11-13, and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Qin in view of US 2006/0128167 (“Nakata”).	9
B. Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over either (1) Qin in view of US 7,381,662 (“Niu”) as evidenced by US 2007/0151956 (“Iino”) or (2) Qin in view of Nakata and Niu and as evidenced by Iino.	11
C. Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over either (1) Qin in view of US 2009/0072401 (“Arnold”) as evidenced by admissions in the Instant Application or (2) Qin in view of Nakata and Arnold and as evidenced by admissions in the Instant Application.	13
D. Claims 10, 14-20, and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over either (1) Qin in view of Niu and US 2005/0067702 (“America”), and as evidenced by Iino, or (2) Qin in view of Nakata, Niu, and America, and as evidenced by Iino.	16
E. Claims 37 are rejected under 35 U.S.C. 103 as being unpatentable over either (1) Qin in view of Niu and America, and as evidenced by Iino, or (2) Qin in view of Nakata, Niu, and America, and as evidenced by Iino.	20
F. Claims 1 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0088871 (“Kim”) in view of Qin and Nakata.	21
G. Claims 14 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Qin, Nakata, Niu, and America, and as evidenced by Iino.	22
H. Claims 1 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0165099 (“Chen”) in view of Qin and Nakata.	24
VII. Response to Arguments	26
Conclusion	26


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

II. Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 01/10/2022 has been entered.

III. Claim Objections
Claims 1, 14, and 39 are objected to because of the following informalities:  
In each of claims 1, 14, and 39, replace “GPA” with “GPa” for correct symbol for gigapascal and for consistency with the Instant Specification. 
Appropriate correction is required.

IV. Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
A. Claims 6, 35, and 40 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  

Claims 6, 35, and 40 read,
6. (Original) The method of claim 3, wherein selectively modifying the spin-on dielectric includes using an implant energy ranging from 100 eV to 10 KeV.
35. (Currently Amended) The method of claim 1, wherein the bias implant energy is greater than 1 KeV and less than 8 KeV.
40. (Currently Amended) The method of claim [[1,]] 14, wherein the bias implant energy is between 1 KeV and 250 eV.
Claims 6 and 35 depend directly or indirectly from claim 1.  Claim 40 depends from claim 14.  Each of claims 1 and 14 was amended to require that the Young’s modulus achieved by PLAD at room temperature be “greater than 13 GPa”.  The data in the Instant Application, particularly as shown in Figs. 6 and 7, as well as in the specification, fails to show support that PLAD curing using any dopant species (Fig. 6) or any implant energy less than 8 keV (Figs. 6 and 7) is able to attain a Young’s modulus greater than 13 GPa.  In fact, the PLAD using He at 1 keV has a Young’s modulus of only 6.6 GPa (Fig. 7), less than half the claimed minimum.  The lowest implant energy used in Fig. 6 is 5 keV for implanting hydrogen, which does achieve a Young’s modulus greater than 13 GPa.  
Because the claimed ranges of PLAD implant energy ranges of 100 eV to 10 keV (claim 6), 1 keV to 8 keV (claim 35), and 1 keV to 250 eV (claim 40) encompasses Young’s moduli for the spin-on-dielectric that fall outside of the claimed range of “greater than 13 GPa”, and because the Instant Application fails to provide written descriptive support for how the entire claimed PLAD implant energy range—particularly at the low end—is capable of achieving the claimed 

V. Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 
A. Claims 1-6, 9, 12, and 33-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0190213 (“Qin”) as evidenced by admissions in the Instant Application.
With regard to claims 1, 6, and 35, Qin discloses,
1. (Currently Amended) A method comprising: 
[1] forming a spin-on dielectric as a dielectric [any of 102, 210, 300, 304, 306 in Figs. 2A-2C] providing electrical isolation in an electronic device [¶¶ 17, 21-24; Figs. 1, 2]; and 
[2] curing the spin-on dielectric by directly plasma doping (PLAD) the spin-on dielectric at room temperature using a dopant, a dopant dose, a bias implant energy, such that at least a portion of the spin-on dielectric attains a Young's modulus greater than 13 GPA from the PLAD [¶ 18 (infra); Table 1 on pp. 2-3].
6. (Original) The method of claim 3, wherein selectively modifying the spin-on dielectric includes using an implant energy ranging from 100 eV to 10 KeV [¶ 18 (infra)].
35. (Currently Amended) The method of claim 1, wherein the bias implant energy is greater than 1 KeV and less than 8 KeV [¶ 18 (infra)].

With regard to the PLAD curing, Qin states,
[0018] Next, at step S2, a hydrogen plasma doping (PLAD) process is performed on the exposed surface of the dielectric layer to improve insulating properties such as resistivity (ρ) and breakdown charge (QBD) thereof.  The hydrogen PLAD process can be performed by a plasma doping (PLAD) ion implanter rather than the conventional beam-line ion implanter. PLAD ion implanters used herein can be, for example, Varian's VIISta® PLAD and Applied Material's P3i implanters, which are commercially available. In the hydrogen PLAD process, pure hydrogen gas is used as a source gas to dope the dielectric layer with hydrogen atoms at a fixed dosage and at varying implant energies.  The dielectric layer may have a thickness, for example, of about 2-500 nm, and the hydrogen plasma doping process can be performed under an implant energy, for example, of about 20-50000 eV and an implant dosage, for example, of about 1e16-1e17/cm2.  In one embodiment, the implant energy of the hydrogen PLAD process may linearly ramp up in a predetermined interval, for example 2000 eV to 5000 eV, for the hydrogen PLAD process.  However, implant dosages, implant times, and implant energies used in the hydrogen PLAD process depend on a thickness of the dielectric layer.  For example, in one embodiment, the implant dosage is about 4e16-8e16/cm2, the implant time is about 53-98 seconds, and the implant energy is about 2000 eV to 5000 eV while a thickness of the dielectric layer is about 50 nm.  In another embodiment, the implant dosage is about, 2e16-4e16/ cm2, the implant time is about 30-53 seconds, and the implant energy is about 1000 eV to 3000 eV while a thickness of the dielectric layer is about 30 nm.  In yet another embodiment, the implant dosage is about 5e16-1e17/ cm2, the implant time is about 60-100 seconds, and the implant energy is about 2000 eV to 10000 eV while a thickness of the dielectric layer is about 100 nm. 
(Qin: ¶ 18; emphasis added)
Thus, Qin discloses PLAD conditions falling within the conditions of the specific examples in Figs. 6-7 of the Instant Application as well as in paragraphs [0044]-[0053] that will produce a Young’s modulus of greater than 13 GPa, including time ranges, dopant, dopant dosage ranges, and bias implant energy ranges.
As to the claimed “room temperature” for the PLAD curing, it is noted that Qin makes no mention of heating the substrate during the PLAD curing.  By contrast, Qin states that an annealing step at 300 ºC to 600 ºC is carried out directly after the PLAD curing (Qin: ¶ 19).  As such, it is held, absent evidence to the contrary, the PLAD curing is carried out before, and therefore, without any annealing (i.e. heating), i.e. at room temperature.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 
Because the conditions in Qin overlap those disclosed and claimed in the Instant Application for producing the claimed result of a Young’s modulus of greater than 13 GPa, it is held, absent evidence to the contrary, that Young’s modulus of the spin-on-dielectric layers 102, 210, 300, 304, 306 is greater than 13 GPa, as evidenced at least by the actual evidence provided in the Instant Application (supra).  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 
This is all of the features of claims 1, 6, and 35.

2. (Original) The method of claim 1, wherein the spin-on dielectric is a spin-on glass [¶ 17].  
9. (Previously Presented) The method of claim 1, wherein the PLAD includes doping with one or more of hydrogen, nitrogen, boron, diborane, fluoride, boron trifluoride, carbon, or germanium [¶ 18].  

Claims 3-5, 12, and 33 read,
3. (Original) The method of claim 1, wherein the method includes selectively modifying a physical property of the spin-on dielectric, by applying an implant energy and an implant dosage at levels selected from a relationship of implant energy or an implant dosage to length of the spin-on dielectric.
4. (Original) The method of claim 3, wherein selectively modifying the spin-on dielectric includes modifying a surface region of the spin-on dielectric relative to a bulk region of the spin-on dielectric or modifying a bulk region of the spin-on dielectric relative to a surface region of the spin- on dielectric.  
5. (Original) The method of claim 4, wherein modifying the spin-on dielectric includes densifying the surface region while the bulk region remains non-densified or softening the surface region while densifying the bulk region.
12. (Currently Amended) The method of claim 11, wherein using the dopant, the dopant dose, the bias implant energy, and the exposure time includes using a dopant, a dopant dose, a bias implant energy, and an exposure time that limits shrinkage to between four percent and twenty-nine percent.
33. (Currently Amended) The method of claim 1, wherein the method includes selecting the dopant, the dopant dose, the bias implant energy, and the exposure time to limit shrinkage to below fifteen percent of the formed spin-on dielectric.  
34. (Currently Amended) The method of claim 1, wherein plasma doping the spin-on dielectric includes plasma doping the spin-on dielectric at a selected pressure in a range of pressures for using the dopant, the dopant dose, the bias implant energy, and the exposure time that limits shrinkage of the spin-on dielectric to below a specified level.
For the reasons explained under claim 1, it is held, absent evidence to the contrary, that, because the conditions in Qin overlap those disclosed and claimed in the Instant Application, the results of modifying a physical property (claim 3) in the surface region relative to the bulk (claim 
With further regard to claim 34, Qin uses a pressure of, e.g., 1.8 Torr (¶ 25, noting the Torr is misspelled as “Ton”).

VI. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
A. Claims 1-6, 9, 11-13, and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Qin in view of US 2006/0128167 (“Nakata”).
The prior art of Qin, as explained above, discloses each of the features of claims 1-6, 9, 12, and 33-35. 
With regard to claim 1, to the extent that Applicant may provide evidence that Qin does not inherently disclose performing the PLAD at room temperature or achieve a Young’s modulus of greater than 13 GPa—points with which Examiner disagrees based on the evidence in Qin—then this would be a difference between Qin and claim 1.
Nakata teaches plasma curing a dielectric layer 40 made of either inorganic (Nakata: ¶¶ 124-128) and/or organic (Nakata: ¶¶ 118-123) spin-on-glasses (SOG) (Nakata: ¶¶ 161-162 and Tables 5-1 to 5-3).  Nakata further teaches that the entire thickness of the spin-on dielectric 38 can be plasma treated in e.g. 60 seconds (Nakata: Example 16 in Table 3-1 and controls 8 and 9 id.).
Although the examples in Tables 3-1 and 3-2 as well as in Tables 5-1 to 5-3 of Nakata use a substrate temperature during PLAD of 400 ºC, Nakata states that the plasma curing of the spin-on-dielectric 38 can occur without heating the substrate:
[0166] The porous inter-layer insulation film 38 can be cured by applying the plasmas without the thermal processing, i.e., heating the substrate, and the porous inter-layer insulation film 38 can have some mechanical strength.  On the other hand, to prevent the porous inter-layer insulation film 38 from being damaged, it is preferable that the thermal processing is not made when the plasmas are applied, intentionally.  Accordingly, the porous inter-layer insulation film 38 may be cured by the application of the plasmas thereto without the thermal processing, i.e., heating the substrate.
(Nakata: ¶ 166; emphasis added)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use room temperature, i.e. not thermally processing when the plasmas are applied, in Qin, because (1) Qin does not indicate that any additional heating done during plasma curing and performs an annealing step directly after the PLAD, thereby suggesting that no heating is required during plasma curing (supra) and (2) because Nakata teaches that curing can occur with (¶¶ 164-165) or without (¶ 166) additional heating, thereby indicating that it is a matter of engineering choice as to whether or not to use room temperature versus a higher temperature. 
In addition, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to seek a Young’s modulus of greater than 13 GPa by the PLAD curing because Nakata teaches that values about 13 GPa can be achieved on layers that are CMP processed.


Claims 11 and 13 read,
11. (Original) The method of claim 1, wherein the method includes, after curing, subjecting the spin-on dielectric to a chemical mechanical polishing (CMP) process.
13. (Original) The method of claim 1, wherein the method includes, after curing, subjecting the spin-on dielectric to dry etching.
Qin shows in Figs. 2B and 2C that the surface of the dielectric layers 210, 300, 304, 306, as well as the metallization 212, 302, 310, have both planar and coplanar surfaces.  As such it would be reasonable to assume the Qin uses some form of planarization in order to form the planar and coplanar surfaces, but Qin does not state that the process is CMP.  In addition, the dielectric layer 304 would necessarily have to be etched in order to form the dual damascene metallization 310, but Qin does not state that the etching is dry.  
Nakata, like Qin, further teaches metallization 32/34, 48/50 formed in the dielectric layers 36/38/40 (Nakata: e.g. Figs. 1A-8).  Nakata further teaches that the PLAD cured dielectric layer 40 is polished by CMP (Nakata: ¶ 250 noting that the polishing referenced in paragraph [0250] is a reference to CMP as evidenced by, e.g., paragraphs [0044], [0048], [0173], [0199], and [0245].  Nakata also teaches that the openings in the dielectric layers to form the metallization are made using dry etching (Nakata: ¶¶ 169-170).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use CMP to make the planar dielectric surfaces and coplanar dielectric and metal surfaces in Qin using CMP, as well as to use dry etching to make the openings in the dielectric layers in Qin to form the metallization because Qin is silent to the methods for each of planarization and opening formation, such that one having ordinary skill in the art would use known methods suitable for forming planar and coplanar surfaces on, as well 
 This is all of the features of claims 11 and 13.

B. Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over either (1) Qin in view of US 7,381,662 (“Niu”) as evidenced by US 2007/0151956 (“Iino”) or (2) Qin in view of Nakata and Niu and as evidenced by Iino. 
Claims 7 and 8 read,
7. (Original) The method of claim 1, wherein the PLAD includes using a dopant providing a photon energy greater than 10 eV.  
The prior art of either (1) Qin or (2) Qin in view of Nakata, as explained above, teaches each of the features of claim 1. 
Neither of Qin and Nakata teaches using He as a dopant (claim 8) or the associated photon energy provided by the dopant.
Niu, like Qin, teaches plasma curing of spin-on dielectrics, wherein the plasma is formed from hydrogen gas (Niu: Fig. 2; col. 7, lines 20-29; col. 9, lines 50-60).  Niu further teaches that the dielectrics include carbon-doped glasses (CDO) or organo-silicate glasses (OSG) (Niu: col. 5, lines 2-18) that may be applied by spin deposition techniques (Niu: col. 6, lines 33-45).  Niu further teaches that the curing method of the CDO or OSG dielectrics produces a cured dielectric with reduced cracking under mechanical stresses such as CMP (Niu: Figs. 2 and 5; col. 2, lines 7-11; col. 6, lines 47-60).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a CDO or OSG dielectric as the dielectric in Qin in order to form a lower dielectric constant dielectric than those dielectric materials used in Qin (Qin: ¶ 17; e.g. silicon dioxide, USG, BSG, PSG, BPSG) as well as to ensure that the hydrogen plasma that Qin uses to cure the dielectric emits UV light in order to aid in the curing of the dielectric, as taught in Niu.  The motivation would be to provide a dielectric that is both low-k and has high mechanical strength.  
Based on the curing parameters used in Qin, as above, it is held, absent evidence to the contrary, that Young’s modulus of the spin-on-dielectric layers 102, 210, 300, 304, 306 is greater than 13 GPa, as evidenced at least by the actual evidence provided in the Instant Application (supra).  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).)
Finally, with regard to the requirement that the photon energy of the dopant, i.e. hydrogen, has a photon energy greater than 10 eV in the plasma, the is inherent in the process of Qin modified according to Niu to ensure that the hydrogen plasma emits UV light.  In this regard, the energy in eV of a given wavelength of light is given by the equation:
E = hf = hc/λ = (1240 eV·nm)/λ
Thus, with hydrogen of the plasma emitting light of  ≤122 nm, as evidenced by Iino (Iino: Fig. 4, ¶ 71) the energy is ≥ (1240/122) eV, i.e. ≥ 10.16 eV, which is greater than 10 eV.  As such, the modification of Qin by Arnold to ensure that the hydrogen plasma also produces UV rays to enhance the curing of the spin-on dielectric, inherently includes photon energies greater than 10 eV, as evidenced by Iino (supra).  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 
This is all of the features of claim 7.

C. Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over either (1) Qin in view of US 2009/0072401 (“Arnold”) as evidenced by admissions in the Instant Application or (2) Qin in view of Nakata and Arnold and as evidenced by admissions in the Instant Application. 
Claims 7 and 8 read,
7. (Original) The method of claim 1, wherein the PLAD includes using a dopant providing a photon energy greater than 10 eV.  
8. (Original) The method of claim 1, wherein the PLAD includes doping with helium.  
The prior art of either (1) Qin or (2) Qin in view of Nakata, as explained above, teaches each of the features of claim 1. 
Neither of Qin and Nakata teaches using He as a dopant (claim 8) or the associated photon energy provided by the dopant.
Arnold, like each of Qin and Nakata, teaches PLAD curing of spin-on dielectrics, which may be organo-silicate glasses (Arnold: ¶ 9) using He as the dopant.  With regard to the PLAD conditions, Arnold states,
[0118] According to a first method of the second embodiment, the densification process employs exposure of the bottom surface of the line trench 2800 to a low energy directional bombardment using an inert gas plasma known in the art.  An inert gas such as He, Ne, Ar, Xe, Kr, or some other species which does react deleteriously with the dielectric material may be used.  Not necessarily but preferably, the plasma is excited by multiple radio frequency (RF) or microwave sources so as to allow independent control of plasma density and the energy of ions arriving at the bottom surface of the line trench 2800.  Preferably, a high flux [i.e. dose] of inert gas ions arrives at the surface with low energy, so that the energy of the inert gas ions is transferred to the exposed surface of the second IMD layer 1300 for densification of the material only in the densified trench bottom region 3920, while the remaining portion of the second IMD layer 1300 remains unaffected.  The pressure of the neutral gases is between 1 mTorr to 100 mTorr to achieve a desirable flux [i.e. dose] and the energy of the inert gas ions is preferably from about 1 eV to about 100 eV, and more preferably from about 3 eV to about 30 eV.  Furthermore, ultraviolet light emitted from the plasma facilitates crosslinking reactions in the densified trench bottom region 3920.  The surface treatment may be accomplished in the same RIE and/or strip process chamber, or may employ a different process chamber.  The thickness of the densified trench bottom region 3920 may be tuned to a relatively small thickness, which may be from about 1 nm to about 20 nm.
(Arnold: ¶ 118; emphasis added)
That the plasma densification is a curing process is evidenced by Arnold at paragraph [0039].  Thus, Arnold explicitly prevents shrinkage of the entirety of the spin-on-dielectric 1300 using PLAD conditions, which include dopant (inert gas, e.g. He), dopant dose (controlled flux and expose time), bias implant energy (1 eV to 100 eV), and pressure (1 mTorr to 100 mTorr) that “tune” the densified region 3920 to be “a relatively small thickness”, as small as, e.g., only 1 nm of the total thickness. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a CDO or OSG dielectric as the dielectric in Qin in order to form a lower dielectric constant dielectric than those dielectric materials used in Qin (Qin: ¶ 17; e.g. silicon dioxide, USG, BSG, PSG, BPSG), as well as to use He dopant for the PLAD at the pressures of 1 mTorr to 100 mTorr, which produces UV light, in Qin because Arnold teaches that the UV light aids the curing of the dielectric, by cross-linking (Arnold: ¶ 118, supra).
The Instant Application indicates that He in the lower ionization state has a photon energy of 21.22 eV (Instant Application: p. 6, ¶ 29).  Therefore, at least when He is selected as the inert gas used to make the plasma in Arnold that is used in Qin, the photon energy, i.e. UV light emitted from the plasma, inherently has a photon energy greater than 10 eV, as admitted in the Instant Application.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 
Based on the curing parameters used in Qin, as above, it is held, absent evidence to the contrary, that Young’s modulus of the spin-on-dielectric layers 102, 210, 300, 304, 306 is greater than 13 GPa, as evidenced at least by the actual evidence provided in the Instant Application (supra).  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).)
This is all of the features of claims 7 and 8.

D. Claims 10, 14-20, and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over either (1) Qin in view of Niu and US 2005/0067702 (“America”), and as evidenced by Iino, or (2) Qin in view of Nakata, Niu, and America, and as evidenced by Iino. 
Claim 14 reads,
14. (Currently Amended) A method comprising: 
[1] forming a carbon-rich spin-on dielectric (C-SOD) as a dielectric providing electrical isolation in an electronic device; and 
[2] curing the C-SOD by directly subjecting the C-SOD to a combination of plasma ion implant and a species of the plasma ion implant providing a photon energy greater than 10 eV at room temperature, using a dose of the plasma ion implant, a bias implant energy, and an exposure time such that at least a portion of the spin-on dielectric has a Young's modulus greater than 13 GPA.
Claim 14 is distinguished from claims 1 and 7 in requiring that the spin-on dielectric be “carbon rich”; otherwise, all of the features of claim 14 have been discussed above under the rejection of claims 1 and 7 over either (1) Qin in view of Niu and as evidenced by Iino, or (2) Qin in view of Nakata, Niu, and as evidenced by Iino, the entirety of which is incorporated here.
Then the only difference between Qin/Niu or Qin/Nakata/Niu, is that the quantity of carbon in the COD or OSG of Niu used as the dielectric in Qin is simply not discussed as being “carbon-rich”, as required by claim 14.
America, like each of Qin and Niu, uses a silicate glass, as the IMD 14 that is surface modified using a plasma (America: ¶¶ 32-33).  America, like Niu, teaches that the dielectric can be organosilicate glass (OSG).  America further teaches that the OSG can be “carbon-rich” within the meaning of the Instant Application, i.e. 10 at% to 40 at% carbon (America: ¶ 33).  In this regard the Instant Application indicates that carbon-rich means 30% to 60% carbon (Instant Specification: pp. 3-4 at ¶ 20).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the OSG used for the spin-on dielectric of Niu used in Qin to have 40 at% carbon because America suggests that the carbon content may be 40 at% and that this is suitable for the same purpose of forming an IMD for an integrated circuit that will be treated with a plasma.  As such, the use of 40 at% carbon OSG amounts to obvious material choice.  (See MPEP 2144.07.)
Based on the curing parameters used in Qin, as above, it is held, absent evidence to the contrary, that Young’s modulus of the spin-on-dielectric layers 102, 210, 300, 304, 306 is greater than 13 GPa, as evidenced at least by the actual evidence provided in the Instant Application (supra).  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).)
This is all of the additional features of claim 14.

With regard to claim 15, Qin further discloses,
15. (Original) The method of claim 14, wherein subjecting the C-SOD to the combination includes subjecting the C-SOD to the combination for a minute or less than a minute [Qin at ¶ 18: “In another embodiment, the implant dosage is about, 2e16-4e16/ cm2, the implant time is about 30-53 seconds, and the implant energy is about 1000 eV to 3000 eV while a thickness of the dielectric layer is about 30 nm.” (supra)].  

Claims 16, 18, 19, 38, and 39 read,
16. (Currently Amended) The method of claim 14, wherein using the dopant, the dopant dose, the bias implant energy, and the exposure time includes using a dopant, a dopant dose, a bias implant energy, and an exposure time that limits shrinkage to between four percent and twenty-nine percent.
18. (Original) The method of claim 17, wherein selectively modifying the C-SOD includes densifying the surface region while the bulk region remains non-densified or softening the surface region while densifying the bulk region.  
19. (Original) The method of claim 17, wherein the physical property includes an optical property of the C-SOD modified along a length of the C-SOD.  
38. (Currently Amended) The method of claim 14, wherein the method includes selecting the dopant, the dopant dose, the bias implant energy, and the exposure time to limit shrinkage to below fifteen percent of the formed C-SOD.  
39. (Currently Amended) The method of claim 14, wherein the at least a portion of the spin-on dielectric has a Young's modulus greater than 24 GPA.
For the reasons explained under the rejection of claim 1 as anticipated by Qin and incorporated here, it is held, absent evidence to the contrary, that, because the conditions in Qin overlap those disclosed and claimed in the Instant Application, the results in densifying the surface region while the bulk region remains non-densified or softening the surface region while densifying the bulk region (claim 18) but with limited shrinkage in general (claim 16) or shrinkage below 15% (claim 38) or to give a Yong’s modulus of greater than 24 GPa (claim 39), or modifying a physical property that is an optical property (claim 19) will inherently result.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).)  

Claim 17 reads, Qin further discloses,
17. (Original) The method of claim 14, wherein the method includes selectively modifying a physical property of the C-SOD, by applying an implant energy and an implant dosage at levels selected from a relationship of implant energy or an implant dosage to length of the C-SOD [¶ 18].

With regard to claim 20, each of Qin, Nakata, and Niu teaches hydrogen plasma dopant (supra),
20. (Previously Presented) The method of claim 14, wherein the species includes one or more of helium, hydrogen, nitrogen, boron, diborane, fluoride, boron trifluoride, carbon, or germanium.

Claim 40 reads,
40. (Currently Amended) The method of claim 14, wherein the bias implant energy is between 1 KeV and 250 eV.
As quoted from Qin at paragraph 18, “In another embodiment, the implant dosage is about, 2e16-4e16/ cm2, the implant time is about 30-53 seconds, and the implant energy is about 1000 eV to 3000 eV while a thickness of the dielectric layer is about 30 nm.” (supra).  
Thus, the bias implant energy touches, i.e. overlaps, the claimed range.  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05(I)).  In such a situation, Applicant must show that the particular ranges are critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  (See MPEP 2144.05(III)(A); emphasis added.)

Claim 10 reads,
10. (Previously Presented) The method of claim 1, wherein the spin-on dielectric includes one or more of an organic spin-on dielectric with varying carbon content, by atomic percent, from approximately 10% to 60% or photo-imageable spin-on dielectric.  
The prior art of either (1) Qin or (2) Qin in view of Nakata, as explained above, teaches each of the features of claim 1. 
As explained above under claim 14, the quantity of carbon in the COD or OSG of Niu used as the dielectric in Qin is simply not discussed as being “carbon-rich”.  However, America is applied as above under claim 14 for the reasons this is obvious.

E. Claims 37 are rejected under 35 U.S.C. 103 as being unpatentable over either (1) Qin in view of Niu and America, and as evidenced by Iino, or (2) Qin in view of Nakata, Niu, and America, and as evidenced by Iino. 
Claim 37 reads,
37. (Previously Presented) The method of claim 14, wherein the formed C-SOD includes SiOx, with x > 1, plus approximately 50% carbon plus pores.  
The prior art of either (1) Qin in view of Niu and America, and as evidenced by Iino, or (2) Qin in view of Nakata, Niu, and America, and as evidenced by Iino, as explained above, teaches each of the features of claim 14. 
As also explained above, (1) each of Niu and America that is used as the spin-on dielectric in Qin teaches that the spin-on-dielectric has carbon and is porous (Niu: col. 6, lines 47-51), and (2) America further teaches a C-SOD of, e.g., 10 at% to 40 at% carbon but not 50 at% carbon. 
Kloster, like each of Qin, Niu, and America, is directed to forming metallization for semiconductor integrated circuits, including conductive layers 104, 107 formed in trenches etched in a carbon-containing, porous interlayer dielectric (ILD) 102, specifically a carbon-doped oxide containing Si, O, and C, which may be formed by spin-coating (Kloster: ¶¶ 8, 9, 15, 16).  Kloster further teaches that the ILD 102 may have from 5 at% to 50 at% carbon.
Inasmuch as America teaches that the carbon content can be e.g. about 10 at% to about 40 at% (Arnold: ¶ 33), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a carbon content of, e.g., 50 at%, in the dielectric layer 1300 of Arnold/America, because Kloster teaches that amounts of carbon of 50 at% are known and suitable for the same purpose of an ILD as those for which America teaches about 40 at%.  
As such the selection of a carbon content of approximately 50 at% is prima facie obvious in the absence of unexpected results.  See In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  
This is all of the features of claim 37.

F. Claims 1 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0088871 (“Kim”) in view of Qin and Nakata.
Claims 1 and 31 read,
1. (Currently Amended) A method comprising: 
[1] forming a spin-on dielectric as a dielectric providing electrical isolation in an electronic device; and 
[2] curing the spin-on dielectric by directly plasma doping (PLAD) the spin-on dielectric at room temperature using a dopant, a dopant dose, a bias implant energy, such that at least a portion of the spin-on dielectric attains a Young's modulus greater than 13 GPA from the PLAD.
31. (Previously Presented) The method of claim 1, wherein the spin-on dielectric is formed and PLAD cured filling a memory array gap between columns of stacked memory cells in a memory device.
With regard to claims 1 and 31, Kim discloses, generally in Figs. 1A-3C,
1. (Currently Amended) A method comprising: 
[1] forming a spin-on dielectric, 15, 37 as a dielectric providing electrical isolation in an electronic device [memory device] [¶¶ 36, 55; Figs. 1A, 1B, 3C]; and 
[2] curing the spin-on dielectric 15, 37 by directly plasma …[treating] … the spin-on dielectric 15, 37 [¶¶ 36, 56, 58-60; Figs. 1A, 1B, 3C] … 
31. (Previously Presented) The method of claim 1, wherein the spin-on dielectric 15, 37 is formed and …[plasma]… cured filling a memory array gap between columns of stacked memory cells MC in a memory device [¶¶ 45-48; Figs. 1A, 1B, 2C, 3C].
The columns of stacked memory cells and the gaps filled by the spin-on-dielectric 15, 37 are shown in Fig. 2C (Kim: ¶¶ 45-48).
Kim does not give the plasma conditions for curing, but does indicate that various features such as impurity concentration and the extent of densification in the spin-on-dielectric 15, 37 can be controlled by properly selecting the plasma conditions (Kim: ¶¶ 58-60).
As explained above under the two rejections of claim 1 over Qin or Qin in view of Nakata, Qin teaches curing a spin-on-dielectric that using plasma treatment at room temperature (as inherent in Qin or obvious over Qin in view of Nakata) by hydrogen plasma and plasma parameters overlapping those disclosed in the Instant Application as inherently yielding the claimed Young’s modulus greater than 13 GPa.  That discussion is incorporated here.
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the hydrogen plasma and plasma parameters taught by Qin or Qin/Nakata as those in Kim because Kim is silent to the plasma and plasma parameters such that one having ordinary skill in the art would use plasma and plasma parameters suitable for curing a spin-on-dielectric material, such as the plasma and plasma parameters in Qin or Qin/Nakata that prevent both shrinkage and increases in the dielectric constant, thereby preventing increases in RC delay of the signal lines.  As such, Qin or Qin/Nakata may be seen as an improvement to Kim in this regard.  (See MPEP 2143.)
This is all of the features of claims 1 and 31.

G. Claims 14 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Qin, Nakata, Niu, and America, and as evidenced by Iino.
Claims 14 and 36 read,
14. (Currently Amended) A method comprising: 
[1] forming a carbon-rich spin-on dielectric (C-SOD) as a dielectric providing electrical isolation in an electronic device; and 
[2] curing the C-SOD by directly subjecting the C-SOD to a combination of plasma ion implant and a species of the plasma ion implant providing a photon energy greater than 10 eV at room temperature, using a dose of the plasma ion implant, a bias implant energy, and an exposure time such that at least a portion of the spin-on dielectric has a Young's modulus greater than 13 GPA.
36. (Previously Presented) The method of claim 14, wherein the C-SOD is formed and cured directly by the combination of plasma ion implant and the species of the plasma ion implant filling a memory array gap between columns of stacked memory cells in a memory device.  
With regard to claims 14 and 36, Kim discloses,
14. (Currently Amended) A method comprising: 
[1] forming a … spin-on dielectric 15, 37 … as a dielectric providing electrical isolation in an electronic device [memory device] [¶¶ 36, 55; Figs. 1A, 1B, 3C]; and
[2a] curing the … [spin-on dielectric 15, 37] … by directly subjecting the … [spin-on dielectric 15, 37] … to a combination of plasma ion implant and a species of the plasma ion implant providing a photon energy greater than 10 eV, 
[2b] using a dose of the plasma ion implant, a bias implant energy, and an exposure time that limits shrinkage to below a specified level of the formed C-SOD.
36. (New) The method of claim 14, wherein the … [spin-on dielectric 15, 37] … is formed and cured directly by the combination of plasma ion implant and the species of the plasma ion implant filling a memory array gap between columns of stacked memory cells MC in a memory device [¶¶ 45-48; Figs. 1A, 1B, 2C, 3C].
The columns of stacked memory cells and the gaps filled by the spin-on-dielectric 15, 37 are shown in Fig. 2C (Kim: ¶¶ 45-48).
With regard to features [2a]-[2b] of claim 14, Kim does not give the plasma conditions for curing, but does indicate that various features such as impurity concentration and the extent of densification in the spin-on-dielectric 15, 37 can be controlled by properly selecting the plasma conditions (Kim: ¶¶ 58-60). 
Qin in view of Nakata, Niu, and America, and as evidenced by Iino, is applied as above in claim 14 for teaching all of the features of claim 14.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the carbon-rich dielectric materials of America and the hydrogen plasma and plasma parameters taught by Qin/Nakata/Niu as those in Kim because Kim is silent to the plasma and plasma parameters such that one having ordinary skill in the art would use plasma and plasma parameters suitable for curing a spin-on-dielectric material, such as the plasma and plasma parameters in Qin/Nakata/Niu that prevent both shrinkage and increases in the dielectric constant, thereby preventing increases in RC delay of the signal lines.  As such, Qin/Nakata/Niu/America may be seen as an improvement to Kim in this regard.  (See MPEP 2143.)
This is all of the features of claims 14 and 36.

H. Claims 1 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0165099 (“Chen”) in view of Qin and Nakata.
With regard to claims 1 and 32, Nakata discloses, generally in Figs. 9A-9B, 10A-10B,
1. (Currently Amended) A method comprising: 
[1] forming a spin-on dielectric 100 [¶ 31] as a dielectric providing electrical isolation in an electronic device [i.e. finFETs; ¶ 1]; and 
[2] curing the spin-on dielectric 100 by directly plasma doping (PLAD) the spin-on dielectric 100 [¶ 34] at room temperature using a dopant, a dopant dose, a bias implant energy, and an exposure time such that at least a portion of the spin-on dielectric attains a Young’s modulus greater than 13 GPa from the PLAD [¶ 36].  
32. (Previously Presented) The method of claim 1, wherein the PLAD is a non-oxygen PLAD process and includes doping with one or more of boron, diborane, fluoride, boron trifluoride, carbon, or germanium [¶¶ 34, 36].
With regard to feature [2] of claim 1, Figs. 9A-9B show the dielectric layer 100 formed over the finFETs to provide electrical isolation of at least the subsequently formed source/drain contacts 116 shown in Figs. 11A-11B (Chen: ¶¶ 31, 39).  Chen teaches that the dielectric layer 100 can be low-k, spin-on-glass that may be inorganic or organic (Chen: ¶ 31). 
A surface dopant 104 of, e.g. boron, is formed in the upper surface of the source/drain regions 92 using PLAD with a dopant such as diborane (Chen: Figs. 10A-10B; ¶¶ 34, 36).  As shown in Figs. 10A-10B the spin-on dielectric 100 is exposed to the PLAD including the diborane and carrier gas such as hydrogen, helium, or argon.
The boron PLAD conditions used in Chen are very similar to those used in the Instant Application, including (1) dopant (e.g. diborane), (2) dopant dose (e.g. 5×1016 cm-2, which is the same dose of diborane used in the Instant Application shown in Fig. 6), (3) acceleration voltage of 0.1 kV to 1 kV, which yields an bias implant energy of 0.1 keV (100 eV) to 1 keV for singly-charged ions, (4) pressures of 5 mTorr to 20 mTorr, and (5) short exposure times since the dopant concentration in 104 is on the order of 1020 cm-3 to 1021 cm-3 (Chen: ¶ 35).  Therefore, the spin-on-dielectric 100 would inherently be cured, at least by cross-linking, using conditions that  are able to yield a Young’s modulus greater than 13 GPa (Instant Application Fig. 6).  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 
Despite being very detailed about the PLAD condition, Chen does not indicate that the PLAD is carried out at elevated temperature, thereby suggesting that no heating is applied.  Therefore the PLAD is inherently carried out at room temperature.  
As explained above, each of Qin and Nakata teaches that spin-on dielectrics can be cured by PLAD in a hydrogen plasma, Nakata further teaching that the PLAD curing yields a dielectric having a Young’s modulus greater than 13 GPa (supra), and Qin further teaching PLAD curing conditions overlapping those in the Instant Application that would inherently result in the claimed Young’s modulus greater than 13 GPa (supra).  In addition, Nakata explicitly teaches that no heating is required for the PLAD curing (supra).  Qin also does not indicate heating for the PLAD curing, instead indicating that the an anneal is carried out after the PLAD step (supra).
Based on the PLAD conditions in Chen, Qin, and Nakata, one having ordinary skill in the art would use Chen’s boron PLAD including e.g. hydrogen or helium carrier gas, for at least part of the curing of the spin-on dielectric 100 in order to consolidate process steps, which saves time.
So done, it is held, absent evidence to the contrary, that “at least a portion of the spin-on dielectric attains a Young’s modulus greater than 13 GPa from the PLAD”.
This is all of the features of claims 1 and 32. 

VII. Response to Arguments
Applicant’s arguments filed 01/10/2022 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814